            Case 5:19-cv-00753-R Document 1 Filed 08/16/19 Page 1 of 6



             IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                              )
                                                       )
                     Plaintiff,                        )
                                                       )
              -vs-                                       CIV-19-753-R
                                                       ) __________
                                                       )
REAL PROPERTY LOCATED AT                               )
186 HOMER TURNBOW ROAD,                                )
HOHENWALD, TN 38462-5320,                              )
                                                       )
                     Defendant.                        )


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America, by its attorneys, Timothy J. Downing, United States

Attorney for the Western District of Oklahoma, and Wilson D. McGarry, Assistant U.S.

Attorney, brings this complaint and alleges as follows in accordance with Supplemental

Rule G(2) of the Federal Rules of Civil Procedure.

                              NATURE OF THE ACTION

       1.     This is an in rem forfeiture action brought to forfeit and condemn to the use

and benefit of the United States of America the above-captioned defendant, (hereinafter

“Defendant”), pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 985(b)(1), and 21 U.S.C. §

881(a)(6), for violations of 18 U.S.C. § 1957 (money laundering), and 21 U.S.C.

§ 841(drug distribution).
           Case 5:19-cv-00753-R Document 1 Filed 08/16/19 Page 2 of 6



                             THE DEFENDANT IN REM

      2.     The Defendant is real property known and numbered as 186 Homer Turnbow

Road, Hohenwald, Tennessee 38462-5320, with all appurtenances, improvements and

attachments thereon, more particularly described as:

            Being and lying in the Seventh (7th) Civil District of Lewis
            County, Tennessee on the north side of Homer Turnbow Road,
            being a portion of the lands of Travis E. Hinson and Krista C.
            Hinson as shown in the Register's Office of Lewis County in
            Record Book 50 at page 780, and the lands shown in Deed Book
            A-86 at page 566, being more particularly described as follows:

            Beginning at a point in the center of Homer Turnbow Road, at
            the southwest comer of the lands of Krista Hinson as shown in
            Deed Book A-86 at page 566, thence leaving said road running
            with the east boundary of the lands of Mark Summers as shown
            in Record Book 95 at page 788, north 5 degrees 09 minutes 03
            Seconds east 30.21 feet to an existing iron pin; thence continuing
            with the lands of Mark Summers and the east boundary of the
            lands of Travis Hinson as shown in Record Book 187 at page
            370, north 5 degrees 09 minutes 03 seconds east 366.54 feet to
            a blazed 18 inch oak; thence running with lines of division south
            89 degrees 02 minutes 42 seconds east 798.84 feet to an iron pin
            set; thence south 62 degrees 27 minutes 31 seconds east 329.60
            feet to a 22 inch hickory; thence south 8 degrees 48 minutes 15
            seconds west 438.45 feet to an iron pin set; thence south 8
            degrees 48 minutes 15 seconds west 27.05 feet to a point in the
            center of Homer Turnbow Road, thence running with the center
            of said road north 77 degrees 57 minutes 31 seconds west 62.20
            feet; thence north 79 degrees 17 minutes 34 seconds west
            59.38 feet; thence north 82 degrees 58 minutes 48 seconds west
            80.15 feet; thence north 87 degrees 31 minutes 00 seconds west
            123.67 feet; thence north 73 degrees 20 minutes 41 seconds west
            143.69 feet; thence north 76 degrees 10 minutes 54 seconds west
            115.77 feet; thence north 75 degrees 42 minutes 14 seconds
                                            2
               Case 5:19-cv-00753-R Document 1 Filed 08/16/19 Page 3 of 6



                west 238.70 feet; thence 80 degrees 23 minutes 39 seconds
                west 47.07 feet; thence north 87 degrees 02 minutes 18 seconds
                west for 71.66 feet; thence north 71 degrees 04 minutes 28
                seconds west 44.17 feet; thence north 50 degrees 22 minutes 50
                seconds west 37.54 feet; thence north 60 degrees 16 minutes 52
                seconds west 33.78 feet; thence north 76 degrees 08 minutes 08
                seconds west 33.49 feet to the point of beginning, containing
                12.449 acres of land, more or less.

          3.     The Defendant has not been seized and is within the jurisdiction of the Court.

The purchasers of record are Thomas Thibeault and Christinna Thibeault, pursuant to a

Warranty Deed recorded on February 11, 2019, in the records of the County Clerk of Lewis

County, Tennessee.

          4.     The United States does not request authority from the Court to seize the

Defendant at this time. The United States will, as provided by 18 U.S.C. §§ 985(b)(1) and

(c)(1):

                        a.     post notice of this action and a copy of the Complaint on the
                               real property, and

                        b.     serve notice of this action on the real property’s owner, and any
                               other person or entity who may claim an interest in the real
                               property, along with a copy of this Complaint, and

                        c.     request and execute a writ of entry for purposes of conducting
                               an inspection and inventory of the real property, and

                        d.     file a lis pendens in county records of the real property’s status
                               as a defendant in this in rem action.

          5.     The United States will also appraise the value of the Defendant when it

executes the Writ of Entry.

                                                3
            Case 5:19-cv-00753-R Document 1 Filed 08/16/19 Page 4 of 6



                               JURISDICTION AND VENUE

       6.      The United States brings this action in rem in its own right to forfeit and

condemn the Defendant pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 985(b)(1), and 21

U.S.C. § 881(a)(6). This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       7.      This Court has in rem jurisdiction over the Defendant under 28

U.S.C. § 1355(b) and 28 U.S.C. § 1395.

       8.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because

the acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to

28 U.S.C. § 1395, because action accrued in this district or the criminal defendant was

found in this district, giving rise to this forfeiture action.

                                BASIS FOR FORFEITURE

       9.      The Defendant is subject to forfeiture to the United States pursuant to 18

U.S.C. §§ 981(a)(1)(C), 985(b)(1) and 21 U.S.C. § 881(a)(6).       The United States alleges

that the Defendant is any property, real or personal, which constitutes or is derived from

proceeds traceable to a violation of a specified unlawful activity.       The United States

further alleges that the Defendant is any money, negotiable instruments, securities and

other things of value furnished or intended to be furnished in exchange for a controlled

substance in violation of the Controlled Substances Act; that the Defendant constitutes

proceeds traceable to such an exchange; that the Defendant constitutes money, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the
                                                4
             Case 5:19-cv-00753-R Document 1 Filed 08/16/19 Page 5 of 6



Controlled Substances Act. All in violations of 18 U.S.C. § 1957 (money laundering) and

21 U.S.C. § 841(drug distribution).

                                          FACTS

       10.     The facts and circumstances supporting the forfeiture of the Defendant are

contained in the supporting affidavit attached hereto as Attachment 1, and fully

incorporated herein.

       11.     This complaint does not contain all of the information known in regards to

the investigation; however, it contains enough information to establish probable cause to

support a complaint for forfeiture against the Defendant.

                                      CLAIM FOR RELIEF

       12.     As a result of the foregoing, the Defendant is liable to condemnation and to

forfeiture to the United States for its use, in accordance with 18 U.S.C. §§ 981(a)(1)(C)

and 985(b)(1), and 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States requests that notice of this action be given to all

persons who reasonably appear to be potential claimants of interests in the Defendant; that

the Defendant be forfeited and condemned to the United States of America; that the United

States be awarded its costs and disbursements in this action; and the Court order any such

other and further relief as this Court deems proper and just.




                                             5
Case 5:19-cv-00753-R Document 1 Filed 08/16/19 Page 6 of 6




                          Respectfully submitted,

                          TIMOTHY J. DOWNING
                          United States Attorney


                          /s/ Wilson D. McGarry
                          WILSON D. McGARRY
                          Assistant U.S. Attorney
                          Oklahoma Bar No. 31146
                          210 Park Ave., Suite 400
                          Oklahoma City, OK 73102
                          Telephone: (405) 553-8700
                          Telecopier: (405) 553-8885
                          E-mail: wilson.mcgarry@usdoj.gov




                            6
           Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 1 of 10




                      AFFIDAVIT IN SUPPOPRT OF FORTE,ITURE


WE,STE,RN    JUDICIAL DISTzuCT                      )
OF OKLAHOMA                                         )



        Your Affiant, Larry Morgan, being duly sworn, deposes and says:


        I have probable cause to believe that the property listed below is subject to forfeiture
according to (1) Title 18, United States Code, Sections 981 and 982,as property, real or
personal, which constitutes or is derived from proceeds traceable to money laundering

transactions and property involved in money laundering transactions, in violation of Title
18, United States Code, Section    l95l   and (2) Title 21, United States Code, Sections 853

and 881, as proceeds of illegal drug distribution, in violation of Title 21, United States
Code, Section 841. The property subject to forfeiture is:



   1.   Real property in Lewis County Tennessee, more particularly described as:

        Being and lying in the Severrth (7th) Civil District of Lewis County,
        Tennessee on the north side of Homer Turnbow Road, being a portion
        of the lands of Travis E. Hinson and Krista C; Hinson as shown in
        the Register's Office of Lewis County in Record Book 50 at page
        780, and the lands shown in Deed Book ,4.-86 at page 566,
        being more particularly described as follows:

        Beginning at a point in the center of Homer Turnbow Road, at the
        southwest comer of the lands of Krista Hinson as shown in Deed
        Book A-86 at page 566, thence leaving said road running with the
        east boundary of the lands of Mark Summers as shown in Record
        Book 95 at page 788, north 5 degrees 09 minutes 03 Seconds east
        30.21 feet to an existing iron pin;thence continuing with the lands of
        Mark Summers and the east boundary of the lands of Travis Hinson
        as shown in Record Book 187 at page 370, north 5 degrees 09
        minutes 03 seconds east 366.54 feet to ablazed 18 inch oak; thence
        running with lines of division south 89 degrees 02 minutes 42 seconds

                                               1



                                                                               Attachment 1
           Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 2 of 10




       east 798.84 feet to an iron pin set; thence south 62 degrees 27 minutes
       3 1 seconds east 329.60 feet to a 22 inch hickory; thence south 8
       degrees 48 minutes 15 seconds west 438.45 feet to an iron pin
       set; thence south 8 degrees 48 minutes 15 seconds west 27.05 feet
       to a point in the center of Homer Turnbow Road, thence running with
       the center of said road north 77 degrees STminutes 31 seconds west
       62.20 feet; thence north 79 degrees 17 minutes 34 seconds west
       59.38 feet; thence north 82 degrees 58 minutes 48 seconds west
       80.15 feet; thence north 87 degrees 31 minutes 00 seconds west
        123.67 feet; thence north 73 degrees 20 minutes 41 seconds west
        143.69 feet; thence north 76 degrees 10 minutes 54 seconds west
        115.77 feet; thence north 75 degrees 42 minutes 14 seconds west
       238.70 feet; thence 80 degrees 23 minutes 39 seconds west 47.07
       feet; thence north 87 degrees 02 minutes 18 seconds west for 71.66
       f-eet; thence north 7l degrees 04 minutes 28 seconds west 44.17 feet;
       thence north 50 degrees 22 minutes 50 seconds west 37.54 feet;
       thence north 60 degrees 16 minutes 52 seconds west 33.78 feet;
       thence north 76 degrees 08 minutes 08 seconds west 33.49 feet to
       the point of beginning, containing 12.449 acres of land, more or less.


(hereinafter referred to as the "Real Property")

I.     INTRODUCTION
       I   am an agent with the Oklahoma Bureau of Narcotics ("OBN").            I   am a Law
Enforcement Officer as defined by 13 O.S. 5176.2 (10).     I am currently   employed by the

Oklahoma State Bureau of Narcotics and Dangerous Drugs Control as a full-time peace
officer and narcotic agent; and have been so employed since July 2005. Prior to that
employment,    I was a Criminal Investigator with the Federal Treasury Department for 26
years and specialized in money laundering and illegal drug conspiracies.

       During my employment with the OBN and the United States Treasury, I received
training in search and seizure law, asset forfeiture and money laundering investigation
provided by the Association of Oklahoma Narcotic Enforcers (AONE), C.L.E.E.T, OBN,
Internal Revenue Service, Federal Bureau        of   Investigation and Drug Enforcement
Administration in relation to the investigation of illegal drug offenses. I have conducted


                                            2
            Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 3 of 10




and participated in numerous criminal investigations to include working in an undercover

capacity, which have resulted in the arrest and conviction of individuals involved in the
substantive and conspiratorial distribution or production         of controlled   substances and
laundering   of the drug proceeds. In this capacity,     I have learned about the common
practices   of drug distributors and traffickers, including their methods and modes of
transportation, distribution, finances, security, and day-to-day activities. I have personally
conducted numerous investigations       of controlled dangerous substance violations. This
experience includes physical surveillance, both consensual and court-anthorized electronic

surveillance of illegal drug activities, the execution of evidentiary search warrants for
controlled substances and illegal drug documentation.         I   have interviewed numerous
distributors and traffickers of illegal controlled dangerous substances, admitted drug users
and informants, and have consulted with other narcotics investigators and enforcement
officers who have experience in narcotics investigations.
       During my 40 year experience as a criminal investigator I have testified as an expert
in money laundering in three federal judicial districts. I have been responsible for the
seizure and subsequent forfeiture in millions of dollars associated with criminal activity.

       Based on my training and experience I know that drug dealers generate tremendous

profits from their illegal activities. Very often, individuals place assets in names other than
their own and maintain residence in names other than their own to avoid detection of
themselves and/or assets by law enforcement        officials. When drug dealers accumulate
profits from the sale of these drugs, they frequently try to legitimize those profits. In order
to accomplish this, they utilize foreign and domestic banks, securities, cashier's checks,
money drafts, letters   of credit,   brokerage houses, real estate (such as the properties
described in this affidavit), and business fronts. Even though those residences and/or assets

are in other persons' names, the drug dealers continue to use those residences and/or assets

and exercise dominion and control over them. Large-scale drug dealers must maintain on

hand large amounts     of United States currency in order to maintain and finance their
ongoing drug business, and they sometimes use/print counterfeit money to exchange for
drugs. Drug dealers are more likely to display evidence of wealth that is unexplained
                                               a
                                               J
          Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 4 of 10




and/or unsupported by legitimate sources of income. The courts have recogmzed that
unexplained wealth is probative evidence of crimes motivated by greed; in particular,
traffi cking in controlled substances.


il.    THE CRIMINAL INVESTIGATION
Shawn Thibeault
       The OBN and other law enforcement agencies are investigating Shawn Michael
Thibeault ("Thibeault") and property he may own or have an interest in that is linked to his
criminal conduct after officers conducted a traffic stop on the vehicle he was driving and
found him in possession of twenty five (25) kilograms of cocaine. Thibeault has             a

significant criminal history. Thibeault has previously been charged with felony assault and
battery, for assaulting a police officer, and for escape from a prison. The twenty five (25)
kilograms of cocaine found in the car he was driving is worth approximately $500,000 on
the street. The investigation to-date reflects that any substantial amount of currency in
possession   of   Thibeault would be generated from illegal narcotics sales based on
Thibeault's lack of employment or other sources of income that would provide a legitimate
explanation for him being in possession of large amounts of U.S currencyl. The fact that
Thibeault has engaged in significant narcotics scales is demonstrated by the drugs and drug
ledger found in his car, as well as additional data on cell phones and other electronic
devices found in his possession.

The Traffic Stop
       On February 8, 2019, Thibeault was stopped for a traffic violation by OBN
Interdiction Agent Nathan Hartsburg. Agent Hartsburg conducted     a   routine database check
and discovered that Thibeault had an active outstanding warrant from the state of Montana.

As a result, Agent Hartsburg placed Thibeault in custody. Because Thibeault was the sole
occupant of the vehicle, Agent Hartsburg conducted an inventory search of the vehicle.


I     The investigation has shown that Thibeault has received some legitimate income
(approximately $ 1,500.00 every two weeks), but nothing that would justi$, the substantial
sums of money he has possessed.

                                             4
            Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 5 of 10




During the search of the vehicle, Agent Hartsburg found twenty five (25) kilograms of           a

substance which fielded tested positive to be cocaine. Based on the        Affiant's training and
experience, twenty five (25) kilograms of cocaine has a street value in exceess of $500,000.
In addition, Agent Hartsburg discovered drug ledgers that reflect drug transactions worth
more than $700,000. Thibeault was arrested by the state agents for drug trafficking.
         Subsequent investigation      by Homeland Security Investigations has revealed
additional information confirming Thibeault's significant drug trafficking activities.
Agents obtained search warrants for Thibeault's cell phones, USB devices and laptop
computer. Electronic drug ledgers were discovered on some of these electronic devices.
In addition, communications to          and from Thibeault on these phones confirm his
involvement in additional drug trafficking activity. For instance, on one of the phones
seized from Thibeault at the time of his arrest, he received a message from which provided

as   follows:
         K. After the last from D we are at 2M. You also have your credit coming with          P.

         Just keep your spreadsheet updated and add your       Mo. Thinking you should    be able

         to get 22 23
Thibeault responded to that message a few minutes later with the following:
         Made two trips now making third ! With the 390 got 15 so now have 450 plus 150
         minus some expenses ten for for      t   and about another ten for rents and travel ! So
         580 is totals this trip ! So getting 22.

Based on my experience, the messages above reflects Thibeualt's acquisition of cocaine
on multiple prior occasions. I believe the phrase "390,00 got 15" is a reference to acquiring

15 kilograms of cocaine for $390,000, which equates to $26,000 per kilogram, an amount

consistent with approximate current wholesale cocaine prices. I believe the phrase "580 is

totals this trip! So getting 22" is Thibeault's reference to getting at least 22 kilograms     of
cocaine for $580,000, which again is approximately $26,363 per kilogram. Moreover, this

message, sent on January 31,2019, reflects Thibeault's attempting to arrange a purchase

of approximately 22 kilograms of cocaine, close to the 25 kllograms of cocaine he was
arrested with on February 8,2019 in this case.

                                                    5
            Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 6 of 10




       Following his arrest, state charges were filed in Canadian County while federal
charges were simultaneously being sought         in the Western District of Oklahoma. A
Canadian County, Oklahoma Judge established a state bond for Thibeault of $100,000.
Thibeault's sister, Christinna Thibeault, bonded Shawn Thibeault out of jail by using the
Real Property, which is located in Lewis County, Tennessee, for collateral.       I began an
investigation of the ownership of the Real Property.
The Real Property

       The warranty deed (also referred to as the "deed"), which was obtained from public

records in Lewis County, Tennessee, for the Real Property shows that the owners of the
property are Thomas Thibeault and Christinna Thibeault. I know through this investigation
that they are the brother and sister of Shawn Thibeault. The deed shows that the Real
Property was purchased in August 2018. However, records show that it was not registered
with Lewis County Clerk's Office until February 11,2019, three days after Thibeault was
arrested by OBN agents.

       On April 26,2019,I interviewed Travis Hinson ("Hinson"). Hinson is shown on
the deed as conveying the Real Property to Thomas Thibeault and Christinna Thibeault.
However, Hinson stated that he negotiated and sold the Real Properly to Shawn Thibeault
in August 2018. He stated that he knew that Thibeault did not register the Real Property
immediately. Hinson was charged for the property tax for the year 2018 because he was
still the owner of record at Lewis County Clerk's office. Hinson stated that all negotiations
for the Real Property and all payments received involved only Shawn Thibeault. Hinson
did meet Thomas Thibeault and Christinna Thibeault, however, Shawn Thibeault was who
he sold the Real Property to and from whom he received payments.

       Hinson stated that he sold the Real Property for $290,000 to Thibeault. According
to Hinson, Thibeault wanted to pay Hinson via personal check, but Hinson would not
accept a personal check. Hinson agreed       to accept payment of the $290,000 via wire
transfer.




                                             6
              Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 7 of 10




           Hinson stated that over a few months Thibeault arranged wire transfers to pay for
the Real Property. At my request, Hinson went to People's Bank in Clifton, Tennessee,
and obtained copies of wire transfers he received at his bank to pay for the Real Property.

According to the copies of the bank records, the wire transfers show as follows:
   l.      The first wire transfer occurred on May 24,2018 in the amount of $100,000. The
           wire was sent from Bank of America ("BOA") account number ending in 0965 in
           the name Shawn Thibeault;

   2.      The second wire transfer occurred on July 23,2018 in the amount of $100,000. The
           wire was sent from BOA account number ending in 0965 in the name Shawn
           Thibeault;
   3   .   The third wire transfer occurred on August 15, 201 8 in the amount of $90,000. The

           wire was sent from BOA account number ending in 0965 in the name Shawn
           Thibeault.
           In total, Hinson received $290,000.00 from Shawn Thibeault to pay for the Real
Property by wire transfer from Thibeault's BOA account number ending in 0965. I began
investigating the source of the funds used to fund these three wire transfers to Hinson. My
investigation revealed that Thibeault funded these three wire transfers           to Hinson   by

arranging for wire transfers into his BOA account through Barry Gordon ("Gordon") and
his wife and business partner, Kathy Helton ("Helton").
The Source of Funds Used to Pu rchase the Real Pronertv
           When Thibeault was stopped on February 8, 2019 with the 25 kilograms of cocaine,
he was driving a car that was registered to Barry Gordon.       I interviewed   Gordon and his
wife, Helton, in May 2019. They stated that they became acquainted with Thibeault when
they sold him three different properties they owned during 2018.
           With respect to the wires used to purchase the Real Property, my investigation has
revealed the     following. Helton reported that at Thibeault's request,   she arranged for wire

transfers from her account at Franklin Synergy Bank into Thibeault's BOA account ending

in 0965.



                                                7
             Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 8 of 10




        On May 21, 2019, records were obtained from Franklin Synergy Bank. These
records show the wire transactions discussed below and the cuffency deposits made by
Helton.
        I   also obtained BOA records documenting the wire transfers initiated by Helton
from Franklin Synergy Bank. In sum, these records show wires from Helton's Franklin
Synergy Bank into Thibeault's BOA account ending in 0965 and then corresponding wires

from Thibeault's BOA account to Hinson's People's Bank account to pay for the Real
Property.
        Except for the first point below, the following analysis of the wire transfers from
Helton to Thibeault and Thibeault to Hinson are based on my interview of Helton, Hinson,
and Gordon along with my review of documents secured by the government from Franklin

Synergy Bank, BOA, Hinson, and Helton:



   1. On May 24,2018, Helton wired Thibeault $100,000 to his BOA account ending in
        0965. BOA records reflect Thibeault transferred out $100,000 the same day to
        Hinson. Helton told me that the source of the money for the wire transfer was cash
        that Thibeault gave to her and which she then deposited into her account at Franklin

        Synergy Bank.


   2.     On July 20,2018, Helton wired Thibeault $103,360 to his BOA account ending in
        0965. BOA records reflect Thibeault transferred out $100,000 three days later, on
          Jlly 23,2018, to Hinson. Helton told me that the source of the money for the wire
        was cash that Thibeault gave to her and which she then deposited into her account
        at Franklin Synergy Bank. The Franklin Synergy Bank records reflect a cash
        deposit on June 6,2018, of $100,040.


   3.   On August 14,2018, Helton wired Thibeault $100,000 to his BOA account ending

        in 0965. BOA records reflect Thibeault transferred $90,000 the next day, August
          15,2018, to Hinson. Helton told me that the source of the money for the wire was

                                               8
           Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 9 of 10




        cash that Thibeault gave to her and which she then deposited into her account at

        Franklin Synergy Bank. The Franklin Synergy Bank records reflect a cash deposit
        on August 13,2018 of $100,100.



   4.   On November 6, 201 8, Helton wire transferred $90,000 to Thibeault's BOA account

        ending in 8439, not 0965. BOA records indicate the money was used to pay credit
        card debt and various other miscellaneous purchases. Documents reflect the source

        of the funds for the wire was $90,000 in cash that was deposited November 5, 2018
        by Helton from her Franklin Synergy Bank account. The currency was provided to
        her by Thibeault.


        On June 13,2019, I re-interviewed Gordon and Helton. Gordon stated that Gordon

and Helton were paid $25,000 in cash by Thibeault in exchange for executing each wire

transfer to Thibeault's     bank. Both Helton and Gordon admitted that they were          paid

$100,000 in total to take the cash provided to them by Thibeault and wire that money to
Thibeualt so that he could use that money to purchase the Real Property and make other
purchases andlor pay additional expenses.

        In my training and experience, drug traffickers with large amounts of cash will take
steps to avoid triggering bank reporting requirements and to avoid having real property or

other assets in their own names. Thibeault's refusal to register the Real Property in his
own name, leaving it in Hinson's name and allowing his brother and sister to later claim
ownership of the property in order to use it as collateral for his bond is consistent with such
efforts to avoid criminal or civil forfeiture proceedings. Moreover, Thibeault's efforts to
provide cash to Helton, rather than depositing it directly into his own account at BOA are
consistent with an effort to avoid bank reporting requirements. Those engaged in illegal
activities often act to avoid triggering such reporting requirements in accounts associated
with their own name in order to avoid government scrutiny. Structuring the cash deposits
to avoid having them go straight into Thibeault's own BOA account (and paying $100,000
to someone just for arranging these wires) is consistent with money laundering activity and


                                              9
         Case 5:19-cv-00753-R Document 1-1 Filed 08/16/19 Page 10 of 10




reflects that the cash was involved in money laundering and that the source of the cash was
generated by illegal activity, likely drug trafficking, rather than from some other lawful

source of income.

IV.    CONCLUSION
       Based on the above information,              I   believe there is probable cause that the
aforementioned Real Property is subject to forfeiture according to (1)            Title 18, United
States Code, Sections 981 and 982 as property, real or personal, which constitutes or is

derived from proceeds traceable to money laundering transactions and property involved
in money laundering transactions, in violation of Title 18, United States Code, Section
1957 and (2) Title 21, United States Code, Sections 853 and 881, as proceeds of illegal
drug distribution, in violation of Title   21 ,   United States Code, Section   841   .


       Further, your Affiant sayeth not.




                                                          /o*,    .rfrnna.t
                                                         I'arry
                                                                /vIoreu"/
                                                         Agent
                                                         Oklahoma Bureau of Narcotics




Subscribed and sworn to before me this 16th day of August , 2019.


                                V


                                ffi"i,                   NOTARY PUBLIC


My Commission Expires:              OF




                                                   10
             Case 5:19-cv-00753-R Document 1-2 Filed 08/16/19 Page 1 of 1




                                          VERIFICATION

       I,Larry Morgan, hereby verify and declare under penalty of perjury that I am atAgent

with the Oklahoma Bureau of Narcotics, that I have read the foregoing Verified Complaint

of Forfeiture In Rem and know the contents thereof, and that the matters contained in the

Verified Complaint are true of my own knowledge, except those matters therein stated to

be alleged on information and belief and as to those matters,     I believe them to be true.   The

sources of my knowledge and information and the grounds of my belief are the official files

and records of the United States, information supplied to me by other law enforcement

officers, as well as my investigation of this case, together with others

       I   hereby   veriff   and declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.

       Executed on August          I L ,2}lg.


                                                   {o*      fl/naa,rt
                                                Oklahoria Bureau of Narcotics




                                                                                Attachment 2
                                     Case 5:19-cv-00753-R Document 1-3 Filed 08/16/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    Real Property located at 186 Homer Turnbow Road
                                                                                                            Hohenwald, TN 38462-5320
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Wilson D. McGarry, Assistant U.S. Attorney
United States Attorney's Office
210 Park Ave., Ste. 400, Oklahoma City, OK 73102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 18, United States Code, Section 981(a)(1)(C) and Title 21, United States Code, Section 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendant property constitutes or is derived from proceeds of a controlled substance
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/16/2019                                                              s/Wilson D. McGarry, Assistant U.S. Attorney
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
